(File Nos. 033-12213 and 811-05037) SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [] Definitive Proxy Statement [X] Definitive Additional Materials [] Soliciting Material under Rule 14a-12 PROFESSIONALLY MANAGED PORTFOLIOS (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: (4) Proposed maximum aggregate value of transaction: (5) Total Fee Paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: The Winslow Green Mutual Funds recentlysent you material regarding an important upcoming shareholder vote.The vote is scheduled for July 27, 2009, and our records indicate that we have not yet received your proxy vote. We are sending you this note to ask you to submit your vote as soon as possible, in order to allow the Funds to complete the voting process.Your vote is very important and we very much appreciate your cooperation.IF YOU HAVE ALREADY VOTED, THANK YOU VERY MUCH. 1-866-412-8384 Voting is very important. The Winslow Green Mutual Fundshave made it very easy for you to vote.Choose one of the following methods: ● Speak to a live Proxy Specialist by calling the number above.We can answer any of your questions and record your vote. (open: M-F 9:30am – 9pm, Sat 10am – 6pm ET) Please vote now to be ● Log on to the website noted on your proxy card, enter your control number printed on the card and vote by following the on-screen prompts. sure your vote is received in time for the ● Call the phone number on the proxy card, enter the control number printed on the card and follow the touchtone prompts. July 27, 2009 Deadline. ● Mail in your signed proxy card in the envelope provided. Voting takes only a few minutes. PLEASE VOTE TODAY. WR
